DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/23/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-2 and 6-17 have been withdrawn. 
	Applicant’s arguments regarding the 112(d) rejections of claims 12-13 have been fully considered but are not persuasive. The applicant’s response cites the specification but does not provide any reasoning for how this overcomes the rejection. If the applicant believes the specification provides a special definition for “a vacant space” they can state that on the record and point out where this is found. The examiner currently interprets the specification as stating that no complete monument is present in the vacant space, whether that monument is a galley, a lavatory, or another type. This interpretation is supported by the recitations “no galley/lavatory which is in each case complete, or a monument of this type”, “such a galley/lavatory or monument”. Therefore, in claims 12 and 13, “a cabin attendant monument” is interpreted as “a monument of this type” and “a monument” in the above citations from the specification.
Applicant’s arguments regarding the 102/103 rejections in view of Lange are persuasive and the rejections have been withdrawn.
Applicant’s arguments regarding the 102/103 rejections in view of Sprenger are not persuasive. As stated in the 112(b) rejection below, “centrally located” in not definite and therefore Sprenger does teach a cockpit door that is “centrally located relative to said wall portions in the direction transversely to the longitudinal axis”.
In view of the amendments to claim 1, Sprenger has been reinterpreted and as such discloses a vacant space that reaches from the cockpit bulkhead to the foremost passenger seat. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “centrally located” in claim 1 is a relative term which renders the claim indefinite. The term “centrally located” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does the door need to be exactly halfway between the wall portions? This is not the case with the instant application, as shown in Fig. 1. So how far off center is still considered “centrally located”? For examination purposes, if the cockpit door is located between the wall portions it will be considered “centrally located”.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 12 and 13 each recite “a cabin attendant monument disposed in said vacant space”. “Vacant space” is not explicitly defined in the specification but is interpreted to mean that the space is vacant of a “galley/lavatory which is in each case complete, or a monument of this type” (Para 0007). The recitation of “a cabin attendant monument disposed in said vacant space” fails to include the limitation of a vacant space which does not contain a monument, as recited in the parent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Sieben et al (US 20160101866 A1).
For claim 1, Sprenger discloses in a passenger aircraft Fig. 2 having a longitudinal axis, a cockpit 1, passenger seats including at least one foremost passenger seat, and a passenger cabin passenger cabin 3 with seats having a cabin segment shown in Fig. 2 directly adjacent the cockpit along the longitudinal axis and ending level with the at least one foremost passenger seat, the cabin segment comprising:
a cockpit bulkhead structure around door 25 running transversely to the longitudinal axis of the aircraft and separating the passenger cabin from the cockpit, said cockpit bulkhead containing a cockpit door 25;
left-side and right-side fuselage walls walls of fuselage each having a respective wall portion with a respective cabin door 21;
an emergency exit region shown in annotated Fig. A below to be kept free intended use – can be kept free, said emergency exit region interconnecting said cabin doors as shown; and
a left sub-space disposed left of said cockpit door, starting at said cockpit door and ending at one of said wall portions in a direction perpendicular to the longitudinal axis as shown in annotated Fig. B below,
 and a right sub-space disposed right of said cockpit door, starting at said cockpit door and ending at another of said wall portions in the direction perpendicular to the longitudinal axis as shown in annotated Fig. B below, said cockpit door being centrally located relative to said wall portions in the direction transversely to the longitudinal axis door 25 is centrally located relative to the wall portions as it is central to both wall portions and in a central portion of the cabin;
one of said sub-spaces being a vacant space extending to said fuselage wall and from said cockpit bulkhead to the at least one foremost passenger seat the left sub-space being a vacant space which extends to the left fuselage wall and from the bulkhead to a passenger seat as shown below in Fig. B;
at least one galley and at least one lavatory disposed outside said vacant space galley 22 and lavatory to the right are outside the vacant space (left sub-space), said galley and said lavatory being configured as an integrated monument galley 22 with integrated toilet joined into a monument, said vacant space containing neither said galley nor said lavatory the vacant left sub-space being devoid of any galley or lavatory;
said galley extending along the longitudinal axis 22 extends both in the longitudinal and lateral axis and having a protrusion 22 protrudes into the walkway as it sticks out further than the lavatory in a direction towards said cockpit door protrudes downwards in the figure, toward the door.
But fails to disclose that the galley has an L-shape at an end of said galley lying counter to a flight direction. However, Sieben discloses a galley Fig. 2 with an L-shape upright L at an end of said galley lying counter to a flight direction as installed in Fig. 4, the end counter to a flight direction would display the L-shape.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by shaping the galley in an L-shape as disclosed by Sieben. One of ordinary skill in the art would have been motivated to make this modification to provide a surface for food and drink preparation by the crew.


    PNG
    media_image1.png
    646
    580
    media_image1.png
    Greyscale

Fig. A – emergency exit region

    PNG
    media_image2.png
    895
    769
    media_image2.png
    Greyscale

Fig. B – sub-spaces

For claim 2, Sprenger as modified discloses the cabin segment according to claim 1, wherein said vacant space is free of any partition between said cockpit bulkhead and the at least one foremost passenger seat no partition present in left sub-space when door 26 is open.
For claim 7, Sprenger as modified discloses the cabin segment according to claim 1, but fails to disclose that the cabin segment is a cabin segment of a single-aisle passenger aircraft. However, this limitation is an intended use of the cabin segment as the passenger seats are not positively recited claim elements. As applicant has stated in the reply dated 4/29/2022, “The claim elements begin, of course, after the transitional phrase “the cabin segment comprising””. The cabin segment of Sprenger (as modified) is capable of being used in an aircraft with a single aisle. This is evident as there is a complete separation of the cabin segment and the passenger seats.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Sieben, as above, further in view of Brunaux et al (US 20150069180 A1).
For claim 6, Sprenger as modified discloses the cabin segment according to claim 1, wherein said galley and a lavatory galley 22 and lavatory to the right are both disposed outside said vacant space not in left sub-space, said galley being disposed alongside said lavatory towards said cockpit door galley to the left of lavatory, but fails to disclose said galley having an operating side aligned transversely in a direction towards said cockpit door.
However, Brunaux teaches a cabin segment Figs. 5-6 which comprises a galley 18 and a lavatory 48 disposed outside a vacant space vacant space in Fig. 5, said galley being disposed alongside said lavatory towards the center aisle Fig. 5, 18 is on the aisle side of the lavatory, and said galley having an operating side aligned transversely in a direction towards said aisle Fig. 6 shows operating sides of the galleys are on either side of the aisle. While the embodiment shown is located at an aft of an aircraft “It should be understood, however, that this layout may be implemented at any location on the aircraft or other passenger transport vehicle” Para 0011.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by having the operating side of the galley aligned transversely in a direction toward the cockpit door as disclosed by Brunaux. One of ordinary skill in the art would have been motivated to make this modification so that crew could use the aisle space for galley access, therefore creating an efficient use of space.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Sieben, as above, further in view of Lange et al (US 20180208316 A1).
For claim 8, Sprenger as modified discloses the cabin segment according to claim 1, but fails to explicitly disclose that it further comprises at least one cabin attendant seat disposed in said vacant space between said cockpit bulkhead and said emergency exit region. Figure 2 shows what may be cabin attendant seats just to the left of the lower element labeled 24 but does not explicitly state what these are. Nevertheless, Lange teaches a cabin attendant seat Fig. 1: seat 62 disposed in a vacant space between a cockpit bulkhead 10 and an emergency exit region 16.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by placing a cabin attendant seat disposed in said vacant space between said cockpit bulkhead and said emergency exit region as disclosed by Lange. One of ordinary skill in the art would have been motivated to make this modification to provide a seat for the attendants to rest and for takeoff and landing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Sieben and Lange, as above, further in view of Roth et al (US 10494103 B2).
For claim 9, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed in a longitudinal direction between said cockpit bulkhead and said at least one cabin attendant seat in the longitudinal direction.
However, Roth teaches a cabin segment Fig. 2B which comprises at least one filling element expandable section 90 disposed in a longitudinal direction between said cockpit bulkhead to the right and said at least one cabin attendant seat 30 in the longitudinal direction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by having an expandable filling section between the bulkhead and attendant seat as disclosed by Roth. One of ordinary skill in the art would have been motivated to make this modification to have an optional additional area for storage.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Sieben and Lange, as above, further in view of Helfrich et al (US 20100288881 A1).
For claim 11, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose that it further comprises at least one filling element disposed above said at least one cabin attendant seat.
However, Helfrich teaches a cabin segment Fig. 5 which comprises at least one filling element storage area 113 disposed above said at least one cabin attendant seat 110.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger by using the space above the cabin attendant seat for storage as disclosed by Helfrich. One of ordinary skill in the art would have been motivated to make this modification for efficiency and extra storage space.

Claim 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger in view of Sieben and Lange, as above, further in view of Schliwa et al (US 20140048650 A1).
For claim 10, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose at least one filling element disposed in a transverse direction between said at least one cabin attendant seat and one of said fuselage walls closest to said vacant space.
However, Schliwa teaches at least one filling element stowage cabinet 34 disposed in a transverse direction between at least one cabin attendant seat and one of said fuselage walls closest to said vacant space Fig. 4.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger as modified by having at least one filling element disposed in a transverse direction between said at least one cabin attendant seat and one of said fuselage walls closest to said vacant space as disclosed by Schliwa. One of ordinary skill in the art would have been motivated to make this modification to provide a stowage cabinet for storing supplies such as food or medical equipment.
For claim 12, Sprenger as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat as modified is part of a cabin attendant monument seats are attached to structure to the left disposed in said vacant space in left sub-space.
For claim 13, Sprenger as modified discloses the cabin segment according to claim 8, but fails to disclose filling elements, said at least one cabin attendant seat and said filling elements being part of a cabin attendant monument disposed in said vacant space.
However, Schliwa teaches filling elements Fig. 8: trolley 54, said at least one cabin attendant seat 28 and said filling elements being part of a cabin attendant monument cabinet 30 and seats 28 disposed in said vacant space in a space that would be vacant if these elements were not there.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sprenger as modified by having filling elements, said at least one cabin attendant seat and said filling elements being part of a cabin attendant monument disposed in said vacant space as disclosed by Schliwa. One of ordinary skill in the art would have been motivated to make this modification to provide a stowage cabinet for storing supplies such as food or medical equipment in a location not occupied by other items.
For claim 14, Sprenger as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat as modified is aligned counter to a flight direction facing right.
For claim 15, Sprenger as modified discloses the cabin segment according to claim 8, wherein said at least one cabin attendant seat as modified is disposed in a direction of the longitudinal axis at a spacing range from said cockpit bulkhead to the left of the cabin attendant seat ensuring a prescribed minimum spacing from the at least one foremost passenger seat for permitted installation positions of the at least one foremost passenger seat Fig. 2, attendant seat is spaced from the passenger seats allowing installation of said seats.
For claim 16, Sprenger as modified discloses the cabin segment according to claim 15, wherein the at least one foremost passenger seat is disposed directly behind said emergency exit region as shown in annotated Fig. A above, foremost passenger seats are directly behind the emergency exit region.
For claim 17, Sprenger as modified discloses the cabin segment according to claim 1, wherein said galley has an end counter to the flight direction right end of 22 and a hook-shaped protrusion disposed at said end of said galley protrusion at bottom of 22 which protrudes into the walkway and extends from the left to right and is therefore disposed at both ends; protrusion forms a hook shape with the galley and lavatory by extending into the walkway forming said L-shape of said galley as modified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647